Citation Nr: 1127820	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a sinus condition, to include sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had honorable active service from September 29, 1975 to December 17, 1983.  By a December 2004 administrative decision, VA has determined that the Veteran's discharge for the period of service from December 18, 1983 to July 5, 1988 was under dishonorable conditions, and is therefore a bar to the award of VA compensation benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for acute sinus/nose condition.  This matter further comes before the Board from an August 2005 rating decision, in which the RO, in pertinent part, granted service connection for treatment purposes only for residuals of a right knee fracture, to include arthritis, under 38 U.S.C. Chapter 17; denied service connection for a right knee disorder for compensation purposes; and continued the denial of service connection for residuals of an acute nose/sinus condition.  

In June 2007, the Veteran testified at a video conference hearing, at the RO, before the undersigned Veterans Law Judge.  Thereafter, in December 2007, the Board remanded the issues of entitlement to service connection for a right knee disorder and entitlement to service connection for sinusitis, claimed as a sinus condition, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action.  In the December 2007 remand, the Board directed that all notification and development action be fully satisfied with respect to whether new and material evidence had been submitted to reopen the claim based on the character of the Veteran's discharge, and that thereafter, the claim of whether new and material evidence has been received to reopen a December 2004 VA administrative determination as to the character of the Veteran's discharge for the period from December 18, 1983, to July 5, 1988, be adjudicated.  The record reflects that in March 2008 the Veteran was sent a letter regarding the new and material evidence claim, but did not response.  In addition, by July 2008 rating decision, the RO adjudicated the claim that new and material evidence had been submitted to reopen the claim based on the character of the Veteran's discharge; however, the Veteran did not file a notice of disagreement with that rating decision, and the new and material issue is therefore not before the Board at this time.  For the foregoing reasons, the Board is satisfied that there has been substantial compliance with the remand directives set out in December 2007 as pertains to the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the appealed claim has been broadened to include to all sinus conditions, rather than simply sinusitis, based on the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that in a claim for PTSD, where the record reasonably indicates the presence of another psychiatric disability, it must also be considered as a claim for the other psychiatric disability.  The Court's rationale is that a Veteran cannot be held to a medical level of understanding of differences between various psychiatric disorders, thus, a claim for one psychiatric disorder must also be considered a claim for other psychiatric disorders as well.  The rationale behind Clemons is applicable here, and the issue on appeal is as stated on the first page, encompassing all sinus conditions, to include sinusitis.

The issue of entitlement to service connection for a sinus condition, to include sinusitis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. A DD Form 214 shows that the Veteran was discharged from active service in the U.S. Navy in July 1988 due to misconduct - drug abuse, and the character of service was listed as "under other than honorable conditions

2. The Veteran's service treatment records document treatment for a right knee fracture in May 1984.

3. VA has determined that the Veteran's period of service from December 18, 1983 to July 5, 1988, is considered to be under dishonorable conditions and therefore constitutes a bar to payment of all benefits under the laws administered by VA.  


CONCLUSION OF LAW

A right knee disorder was incurred during the Veteran's period of active service from December 18, 1983 to July 5, 1988; however, the character of his discharge for that period of active service is a bar to his receipt of VA compensation benefits.  38 U.S.C.A. §§ 101, 1110, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of several letters sent to the Veteran.  The first was a letter sent to the Veteran in June 2004 that fully addressed the notice elements for his service-connection claim, and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Thereafter, by letter dated in April 2005, the Veteran was advised of a December 2004 RO administrative decision which determined that his period of service from December 18, 1983 to July 5, 1988, was considered to be under dishonorable conditions and constituted a bar to payment of VA benefits.  Further, in March 2008, the RO sent a VCAA notice letter to the Veteran regarding his new and material evidence claim to reopen the RO's December 2004 administrative decision regarding his character of service from December 18, 1983 to July 5, 1988.  Finally, the Board notes that in March 2006, the Veteran was sent a letter informing him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his right knee disorder may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  With regard to the claim for service connection for a right knee disorder, the record reflects that service connection was granted for this disability for treatment purposes only.  The only way for service connection to be granted for a right knee disability for VA compensation purposes is that the RO's December 2004 administrative decision would need to be amended and the character of the Veteran's service at the time he injured his right knee in service (in May 1984) would need to be recharacterized.  Thus, a VA examination/opinion is not necessary to decide the claim for service connection for a right knee disorder.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.   As noted above, a VA examination was not scheduled, as it was determined to not be necessary.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board's concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board therefore finds that VA satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  No useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that in May 1984, the Veteran fell on his right knee and fractured his right tibial plateau.  In September 1987, he was seen for complaints of severe right knee pain, and the diagnosis was suprapatellar bursitis, which was noted to be resolving one week later.  On his separation examination in April 1988, he responded "yes" to having or having had broken bones.  It was noted that he had been treated for a right knee effusion which resolved spontaneously, and that he had a fracture of his right tibia in May 1984 with no sequelae.  

Service personnel records show that in January 1988, the Veteran was tried at a Special Court Martial and convicted of drug abuse, after testing positive for cocaine twice.  Thereafter, he was discharged from service due to misconduct - drug abuse,  and the character of service was listed as "under other than honorable conditions".  

Received in April 2004, was the Veteran's formal claim (VA Form 21-526) for service connection for right knee arthritis, which he claimed began in 1982.  He indicated he was treated for right knee arthritis in Fall of 1995 at Mercy Hospital.  

Also received in April 2004 from the Veteran was a statement (VA Form 21-4138) in which he reported he fractured his right knee in 1982 or 1983 while at the ship's picnic playing football, and that he now experienced intermittent severe knee pain, but especially when it was raining or severe cold.   

In a December 2004 administrative decision, the RO determined that the Veteran's period of service from September 29, 1975 to December 17, 1983 was under honorable conditions, and there was no bar to receiving VA benefits for that period of service.  The RO also determined that the Veteran's period of service from December 18, 1983 to July 5, 1988, was considered to be under dishonorable conditions and constituted a bar to payment of all benefits under the laws administered by VA.  Finally, the RO determined that the Veteran was entitled to health benefits under Chapter 17 of 38 U.S.C. for any disability determined to be service-connected for the period of service from December 18, 1983 to July 5, 1988.  The Veteran was advised of this administrative decision by letter dated in April 2005, as well as of his appellate rights thereto, however, the record reflects he did not file a notice of disagreement with this decision.  

Received in March 2005 was a statement (VA Form 21-4138) from the Veteran, in which he contended that he fractured his right knee in service and was treated in the Summer of 1982 at the Naval Hospital in New London.  

By August 2005 rating decision, the RO granted service connection for treatment purposes only, under Chapter 17 of 38 U.S.C., for residuals of fracture of right knee, to include arthritis.  In rendering this decision, the RO acknowledged that the Veteran had fractured his right knee in service on May 19, 1984.  

In his notice of disagreement received in September 2005, the Veteran claimed that his right knee disability was incurred during his 1st and 2nd enlistment period.  

In March 2008, the RO sent a VCAA notice letter to the Veteran regarding his new and material evidence claim to reopen the RO's December 2004 decision finding that the Veteran's character of service from December 18, 1983 to July 5, 1988 was dishonorable for VA purposes, and a bar to payment of VA benefits.  The record reflects that the Veteran did not respond to this letter.

By July 2008 rating decision, the RO adjudicated the claim that new and material evidence had been submitted to reopen the claim based on the character of the Veteran's discharge; however, the Veteran did not file a notice of disagreement with that rating decision, and the July 2008 rating decision became final.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude; (4) willful and persistent misconduct -- this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

As noted above, the Veteran's service records show he was discharged in July 1988 due to misconduct - drug abuse and the character of service was listed as "under other than honorable conditions".  By December 2004 decision, VA determined that the Veteran's period of service from December 18, 1983 to July 5, 1988, was considered to be under dishonorable conditions and constituted a bar to payment of all benefits under the laws administered by VA.  The record reflects that at the videoconference hearing in 2007, the Veteran's representative essentially contended that the Veteran's right knee fracture was incurred during a period of honorable service - arguing that the misconduct and other than honorable discharge should only apply to the Veteran's period of service listed in the pertinent DD Form 214 - from June 8, 1987 to July 5, 1988.  The Veteran's representative also expressed disagreement with VA's December 2004 administrative decision regarding the character of the Veteran's discharge, again claiming that the misconduct and other than honorable discharge should only apply to the period of service listed in the DD Form 214 - from June 8, 1987 to July 5, 1988 - basically noting that the Veteran has separated from service on June 7, 1987 and reenlisted on June 9, 1987.  During the hearing, the Veteran and his representative were advised that since the Veteran did not appeal the December 2004 administrative decision when notified of it - in April 2005 - that decision was now final and that the proper way to pursue that argument was to pursue a new and material evidence claim to reopen the RO's December 2004 administrative decision.  

In order to afford the Veteran and his representative the opportunity to pursue a new and material evidence claim, in December 2007, the Board remanded this matter and requested that the Veteran be provided proper notice regarding the new and material evidence claim, and that a rating decision regarding that claim be issued.  However, as noted above, although the RO issued a July 2008 rating decision, finding that new and material evidence had not been submitted to reopen the claim regarding the December 2004 decision regarding the character of the Veteran's discharge, the Veteran did not file a notice of disagreement with that rating decision, and it is now final.  Thus, at this point, the December 2004 RO administrative decision is still in effect, and for service connection to be granted, it must be shown that the Veteran is entitled to service connection based solely on his period of active service prior to December 18, 1983.  

The Veteran essentially contends he injured his right knee during a period of honorable active service, and, as a result, he currently has a right knee disability.  As permitted by the December 2004 administrative decision, by August 2005 rating decision, the RO granted service connection for residuals of fracture of right knee, to include arthritis, for treatment purposes only, under Chapter 17 of 38 U.S.C.  In that regard, the Board acknowledges that the Veteran did received treatment for a right knee fracture during service, however, STRs show that this occurred in May 1984, and that the only other time he was seen for right knee complaints in service was in September 1987.  Consequently, since these dates fall during the period of service from December 18, 1983 to July 5, 1988, which is considered to be under dishonorable conditions, there is a bar to payment of benefits under the laws administered by VA.  Thus, for reasons set forth above, the Board must deny service connection for any disability residual to that right knee injury in service.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).


ORDER

Service connection for a right knee disability, for VA benefits compensation purposes, is denied.


REMAND

The Veteran contends he has a sinus condition that had an onset in service; in that regard, the Board notes that in his April 2004 formal claim (VA Form 21-526) he claimed his nose/acute sinus condition began in Fall of 1983.  Finally, the Veteran's representative has alternatively contended that his sinus condition was a result of or aggravated by a broken nose, which he reportedly sustained in service.  

The Board acknowledges that in April 2007, the Veteran's representative asserted that the Veteran's residuals of broken nose and nose condition were related, and that consideration must be given to the "hazardous environmental exposures" the Veteran was subjected to while serving onboard a ship in service.  This theory of entitlement is, however, problematic as there is no indication in the claims file that the Veteran was exposed to any hazardous exposures in service, nor have the Veteran or his representative specified which exposures have caused him problems.  In addition, in March 2005, the Veteran claimed that his sinus condition was the result of a broken nose suffered while on active duty, which caused him great discomfort, and that this affected him because when he was around smoke or any toxins in the air he had problems.  As will be explained below, the Veteran's theory of entitlement that his sinus condition was a result of or aggravated by a broken nose, is as noted, problematic.  

In that regard, the record reflects that the Veteran appears to have sustained a broken nose in February 1984 when he and fellow sailors were attacked by a group of civilians.  In that regard, in June 2007, the Veteran submitted his own statement, a sworn transcript of his testimony, and newspaper articles dated in August and September 1984, which describe the incident in February 1984 wherein he and fellow sailors were attacked and beaten by a group of civilians, that he suffered a broken nose during the assault., and that later there was a trial for some of the perpetrators of the attack.  While it appears that he did sustain a nose injury during this attack in February 1984, the problem with this theory of entitlement is that the date he sustained a broken nose falls during the period of service from December 18, 1983 to July 5, 1988, which is considered to be under dishonorable conditions, and therefore, there is a bar to payment of benefits under the laws administered by VA.  Moreover, in December 2007, the Board issued a decision denying service connection for residuals of a broken nose, finding that although the record showed that the Veteran sustained a hairline fracture to his nose in service, no residuals were noted in STRs or on his April 1988 separation examination, and private treatment records did not reflect any currently diagnosed residuals of a broken nose.  The Veteran did not appeal the Board's decision on that matter.  Thus, the Board will not conduct or request further development on that theory of entitlement.  

With regard to the Veteran's theory of entitlement regarding a sinus condition being related directly related to service, however, the Board notes that on one occasion in service - in September 1982 he complained of severe headaches, dizziness, sharp pains above the eyes and forehead, and congestion, and the assessment included probable sinusitis.  In addition, STRs show that he was treated for complaints of sinus/nasal congestion on several occasions, including in October 1975, December 1976, May 1977, June 1979, May 1978, April 1981, and June 1982, and the diagnoses included URI (upper respiratory infection) or viral syndrome.  In September 1981 he complained of nasal congestion and sore throat, and objective examination showed rhinitis and rhinorrhea.  On his separation examination in April 1988, he responded "yes" to having or having had sinusitis, and it was noted that he had sinus congestion but took no current medications.  

Post-service, private treatment records from Michael Reese Hospital and Medical Center showed that in early June 1995 the Veteran was seen in the emergency room for complaints of nasal congestion, coughing, sneezing, and shortness of breath, and he reported a past medical history of sinusitis, bronchitis, and hay fever.  His discharge diagnoses were bronchitis and rhinitis.  He was again seen approximately two weeks later in June 1995, in the emergency room, and reported that his condition started a few days prior when he began sneezing, having on and off coughing, and increased shortness of breath.  He took antibiotics which provided slight improvement, but continued to have occasional wheezing and nasal discharge which he attributed to allergies, which usually occurred at this time of year.  

Private treatment records from Mercy Hospital and Medical Center showed that in April 2005, the Veteran was seen in the emergency room for sinus pain.  He reported a history of sinusitis, and the diagnosis upon discharge was sinusitis.  

The Board is mindful that in this case, the Veteran is barred from receiving VA compensation benefits, under the provisions of 38 C.F.R. § 3.12(d), for his period of service from December 8, 1983 to July 5, 1988.  Nonetheless, considering the service records dated prior to December 8, 1983, the Board notes that the Veteran was diagnosed with probable sinusitis on one occasion in service, and was also treated for sinus congestion on other occasions.  He has asserted that he currently has a sinus condition, and private medical records tend to confirm that at least at some point during the appeal period, he had a diagnosis of sinusitis.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, there is no competent medical evidence of record which confirms whether any current sinus disability is related to or had an onset in service.  In this regard, the Board notes the Veteran has not yet been afforded a VA examination in conjunction with his claim.  At this point, the Board concludes that the Veteran has submitted sufficient evidence which tends to show that he has current sinus disability, and there is sufficient evidence of treatment for sinus symptoms and sinusitis in service.  The Board therefore finds that the Veteran minimally meets the criteria for a medical examination under the VCAA and that the evidentiary record does not contain sufficient medical evidence to make a decision on his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a remand for a VA examination and opinion is necessary in this matter.

The Veteran is hereby advised of the importance of reporting to any scheduled VA examination, and of the consequences of failing to so report.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any current treatment he may have received for a sinus condition or sinusitis.  With any assistance needed from the Veteran, attempt to obtain complete records from any named sources of treatment provided by the Veteran.  A negative reply should be requested.  

2. Schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current sinus condition.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the file has been reviewed.  The examiner should review the Veteran's in-service nasal/sinus/upper respiratory related complaints prior to December 8, 1983,  and should determine whether these in-service symptoms represent the onset of any current sinus disability; or whether they were acute and transitory events.  

a. The examiner should be specifically advised that there has been a determination that the Veteran's period of service from December 18, 1983 to July 5, 1988, was considered to be under dishonorable conditions and he is therefore barred from payment of all benefits under the laws administered by VA for any disabilities incurred therein.  

b. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current sinus disability or sinusitis is causally related to the Veteran's period of active service prior to December 8, 1983, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  

c. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated.

3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


